Early on a frosty and foggy morning in March, the automobile driven by the appellant and the automobile driven by the respondent came into collision on the Pacific highway, resulting in serious damage to both cars. For the injury to his car the appellant brought this action, which was tried to the court without a jury, and resulted in the court's entering judgment that the appellant's action be dismissed and that the defendant take nothing by his cross-complaint, seeking to recover damages for the injury to his machine.
There were only two participants in, and witnesses of, the collision. Each of them relates diametrically contradictory accounts. The appellant says that he was driving on his side of the highway and that the respondent drove squarely into him on his, the respondent's, wrong side of the highway; respondent testifies that he was on his right side of the highway and the appellant drove into him on his, the appellant's, wrong side of the highway. Witnesses were produced, who arrived after the collision, and testified to the condition of the cars and the situation of them and as to tracks on the pavement. Photographs were introduced showing the condition of the cars.
After hearing all the witnesses and considering the exhibits, the trial court arrived at the conclusion indicated. After a reading of the statement of facts, we cannot find enough therein to cause *Page 694 
us to say that the evidence preponderates against the court's conclusion. The judgment is therefore affirmed.
TOLMAN, C.J., MITCHELL, PARKER, and HOLCOMB, JJ., concur.